    Case: 1:19-cv-02937 Document #: 45 Filed: 10/15/20 Page 1 of 3 PageID #:196




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD ROGERS, individually and on
 behalf of similarly situated individuals,
                                                          No. 19-cv-2937
      Plaintiff,

                     v.                                   Hon. Marvin E. Aspen

CSX INTERMODAL TERMINALS, INC., a
 Delaware Corporation,

      Defendant.


                      STIPULATION TO REMAND ACTION TO THE
                     CIRCUIT COURT OF COOK COUNTY, ILLINOIS

       Plaintiff Richard Rogers (“Plaintiff”) and Defendant CSX Intermodal Terminals, Inc.

(“Defendant”) (collectively, the “Parties”), by and through their undersigned counsel, hereby

stipulate and agree to remand this Action to the Circuit Court of Cook County, Illinois, County

Department, Chancery Division. In support of the instant stipulation, the Parties state as follows:

       WHEREAS, this Action was originally filed in the Circuit Court of Cook County, Illinois,

County Department, Chancery Division on April 1, 2019;

       WHEREAS, Plaintiff alleges that Defendant violated sections 15(a) and 15(b) of the

Illinois Biometric Information Privacy Act, 740 ILCS § 14/1, et seq. (“BIPA”);

       WHEREAS, on May 1, 2019, Defendant removed this Action to the United States District

Court for the Northern District of Illinois;

       WHEREAS, with the assistance of Judge James R. Epstein (Ret.) at JAMS, the Parties

have reached a settlement that, if finally approved, will fully and finally resolve all claims asserted

against Defendant in this Action;

       WHEREAS, the Parties seek to proceed with the settlement in the Circuit Court of Cook

                                                  1
    Case: 1:19-cv-02937 Document #: 45 Filed: 10/15/20 Page 2 of 3 PageID #:197




County, Illinois in order to avoid any jurisdictional challenges;

       NOW, THEREFORE, the Parties hereby stipulate to remand this matter to the Circuit Court

of Cook County, Illinois, County Department, Chancery Division, with each party to bear its own

costs and fees.

Dated: October 15, 2020

RICHARD ROGERS, individually and                     CSX INTERMODAL TERMINALS, INC.
on behalf of a class of similarly situated
individuals

By: /s/ David L. Gerbie                              By: /s/ Joel Griswold
  Myles McGuire                                           Joel Griswold
  Evan M. Meyers                                          Bonnie K. DelGobbo
  David L. Gerbie                                         Joyce E. Ackerbaum Cox
  Brendan Duffner                                         BAKER & HOSTETLER LLP
  MCGUIRE LAW, P.C.                                       1 North Wacker Dr., Suite 4500
  55 W. Wacker, 9th Floor                                 Chicago, IL 60606
  Chicago, IL 60601                                       Tel. (312) 416-6200
  Tel. (312) 893-7002

PURSUANT TO STIPULATION, IT IS SO ORDERED.


Date:_________________
                                                                    Hon. Marvin E. Aspen
                                                                    U.S. District Judge




                                                 2
    Case: 1:19-cv-02937 Document #: 45 Filed: 10/15/20 Page 3 of 3 PageID #:198




                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 15, 2020, I caused the foregoing Stipulation to Remand to

be electronically filed with the Clerk of the Court using the CM/ECF system. A copy of said

document will be electronically transmitted to all counsel of record.



                                                     /s/David L. Gerbie


David L. Gerbie
MCGUIRE LAW, P.C. (Firm ID: 56618)
55 W. Wacker Drive, 9th Fl.
Chicago, IL 60601
Telephone: (312) 893-7002
Facsimile: (312) 275-7895
dgerbie@mcgpc.com




                                                 3
